DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou et al. (US 2017/0083748), Kaida (US 2017/0150054), Kim et al. (US 2008/0123960, hereinafter Kim ‘960) and Cho et al. (US 2015/0304563)
Regarding claim 1, Zhou et al. discloses an image-processing apparatus comprising: 
a sensor (“In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones), and/or field sensors (e.g., magnetometers, electromagnetic sensors)” at paragraph 0129, last sentence);
an imager (figure 1, numeral 110); and
at least one processor (“the image analyzer can be implemented as a software program executing in a processor and/or as hardware that analyzes the plurality of image frames” at paragraph 0088, line 3) configured to: 
control said imager to capture a sequence of image frames, wherein said sequence of image frames includes a current image frame and a previous image frame 
compute a plurality of first motion vector values for a plurality of pixels in said current image frame with respect to said previous image frame based on an optical flow map (“The aforementioned steps can be implemented using an optical flow algorithm, and will be described in further detail with reference to FIG. 2. The optical flow algorithm may be performed using the image analyzer. The optical flow algorithm can be used to compute the motion of pixels or feature points of an image sequence, and can provide a dense (point-to-point) pixel or feature point correspondence” at paragraph 0094, last two sentences); 
wherein each of said plurality of first motion vector values is computed for a respective pixel of said plurality of pixels in said current image frame, and said plurality of pixels in said current image frame includes a first pixel and a second pixel (pixels are analyzed to determine which pixels correspond to movement);
receive an input from said sensor (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion characteristics of the imaging device and the scaling factor. In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as location sensors (e.g., global positioning system (GPS) sensors, 
compute a plurality of second motion vector values for said plurality of pixels in said current image frame based on said received input (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion characteristics of the imaging device and the scaling factor. In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones), and/or field sensors (e.g., magnetometers, electromagnetic sensors)” at paragraph 0129, line 10); 
determine an adjustment for said plurality of first motion vector values based on a set of defined parameters (the motion vectors for the object are scaled according to the motion of the imager as indicated by parameters from its associated sensors); and 

Zhou et al. does not explicitly disclose comparing said plurality of second motion vector values with said plurality of first motion vector values of said plurality of pixels, determine a similarity parameter for each of said plurality of pixels in said current image frame based on said comparison between said plurality of second motion vector values and said plurality of first motion vector values, wherein said similarity parameter indicates a degree of similarity between said plurality of first motion vector values and said plurality of second motion vector values, compare said similarity parameter for each of said plurality of pixels with a threshold value, determine at least one pixel of said plurality of pixels for which said similarity parameter exceeds said threshold value based on said comparison of said similarity parameter for each or said plurality of pixels with said threshold value, wherein said at least one background region includes said determined at least one pixel.
Kaida teaches an image-processing apparatus, comprising:
one or more processors (“The control part 101 has a CPU, reads operation programs of each block configuring the digital camera 100 from the ROM 102, develops 
compute a plurality of first motion vector values for a plurality of pixels in a current image frame with respect to a previous image frame (“In step S305, the control part 101 searches a motion vector in the search position and the search range for motion vector set in the step S304, thereby detecting a motion vector. For example, a motion vector between the images 203 and 204 of FIGS. 2C and 2D is detected. A typical method such as template matching system can be employed for detecting a motion vector. In the template matching system, a template in a predetermined range is created to compare a reference image with an image of interest (vector detection image) for an offset therebetween, and a position with the lowest comparison value is detected as a motion vector” at paragraph 0033; motion vectors for the entire image are calculated);
compute a plurality of second motion vector values for said plurality of pixels in said current image frame based said received input (“In step S302, the control part 101 acquires camera motion information during the panning of the digital camera 100 from the motion detection part 110. That is, during the shooting in the step S301, the motion detection part 110 detects motion in each of the yaw direction and the pitch direction as the camera motion information” at paragraph 0031, line 5);
compare said plurality of second motion vector values with said plurality of first motion vector values of said plurality of pixels (“control part 101 determines a motion vector similar to the camera motion information detected in the step S302” at paragraph 0035, line 2), 

compare said similarity parameter for each of said plurality of pixels with a threshold value (though there is no explicit mention of a threshold, it is common in the art to use a threshold as a cutoff in similarity determination; for example, see paragraph 0213 of the cited Motomura et al. reference), 
determine at least one pixel of said plurality of pixels for which said similarity parameter exceeds said threshold value based on said comparison of said similarity parameter for each or said plurality of pixels with said threshold value (subsequently, any vectors meeting the similarity criteria are labeled accordingly); and 
extract said at least one regions from said current image frame based on said determined confidence score wherein said at least one background region includes said determined at least one pixel (“the control part 101 determines a motion vector similar to the camera motion information detected in the step S302 as background area for the motion vector detected in step S305, and determines other vectors as a main subject area” at paragraph 0035, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a motion vector separation as taught by Kaida in the 

The Zhou et al. and Kaida combination does not explicitly disclose that the adjustment is a confidence score, that the confidence score is based on a contrast level of said respective pixel, wherein a first confidence score corresponding to said first pixel is higher than a second confidence score corresponding to said second pixel, based on a contrast ratio of said first pixel is higher than a contrast ratio of said second pixel, extracting said at least one background region from said current image frame based on said determined confidence score, and generate a confidence map based on said determined confidence score for each of said plurality of pixels, wherein said confidence map is a graphical representation of said extracted at least one background region.
Kim ‘960 teaches an image-processing apparatus, comprising:
determine a confidence score for each of said plurality of first motion vector values of said respective pixel, based on a contrast level of said respective pixel, (“More specifically, the confidence calculation unit 300 calculates a probability p_FG(x) that a feature of a pixel x are similar to a feature of the foreground region)” at paragraph 0057, line 1), wherein
a first confidence score corresponding to said first pixel is higher than a second confidence score corresponding to said second pixel, based on a contrast ratio (“Here, confidence means the degree of accuracy of the foreground/background segmentation result” at paragraph 0056, line 1; “Optionally, p_FG(x) may be estimated using image gradient or a 2D motion vector” at paragraph 0061, line 1; the measure of the 
extract said at least one background region from said current image frame based on said determined confidence score (pixels are identified as background according to the probability measures above) and 
generate a confidence map based on said determined confidence score for each of said plurality of pixels, wherein said confidence map is a graphical representation of said extracted at least one background region (“local confidence map continuously and smoothly changes at the segmentation boundary. When the foreground/background binary map causing the unnatural image illustrated in FIG. 5C is used, the image can be processed as illustrated in FIG. 6C by further using the continuously and smoothly changing local confidence map. Here, FIG. 6B illustrates Cl(x)β(x)” at paragraph 0074, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the probability calculation and local confidence as taught by Kim ‘960 to determine the confidence score of the motion vectors in the Zhou et al. and Kaida combination to indicate which image regions may have been affected 

The Zhou et al., Kaida and Kim ‘960 combination does not explicitly disclose that a likelihood of said first pixel to represent an actual background region in said current image frame is more than said second pixel, based on said contrast ratio of said first pixel is higher than said contrast ratio of said second pixel.
However, in the example that Kim ‘960 uses, the confidence is determined with the foreground region as the priority, which is why the ratio is expressed in foreground probability to background probability.  If the background region is the priority, it would then follow to express the ratio in terms of background probability to foreground probability.  Therefore, a pixel that belongs to the background would have a high ratio of background probability to foreground probability, yet still be indicative of the contrast of the pixel.  As with the previous limitation, while there is no explicit disclosure of one pixel having a higher ratio than the other, it is feasible that there are at least 2 different intensity values for pixels within the detected background region, thereby giving them two different confidences; as such, one would be higher than the other.  Therefore, this concept is derivable from the teachings of Kim ‘960 as way to alternatively express the pixel characteristics to determine whether it belongs to the background or foreground regions.


Cho et al. teaches an image processing apparatus in the same field of endeavor of imaging device movement determination, comprising:
a sensor (“The motion sensor 100 may be provided inside or outside the camera module 140 and may generate or output motion data corresponding to a motion of the camera module 140. The motion sensor 100 may include an angular velocity sensor 101 and an acceleration sensor 102. The angular velocity sensor 101 may sense a change in a rotation component (angular velocity) of the camera module 140, for example, but not limited to, due to hand shaking or disturbance and the like. The acceleration sensor 102 may sense a change in a linear component (velocity), for instance, but not limited to, due to movement in a vertical or horizontal direction of the camera module 140” at paragraph 0021); and
at least one processor (“The second processor 160 may use the image compensation data transmitted from the first processor 110 to calculate the moving pixel information on the display 190 between the respective image frames and then may compensate for the shaking or disturbance of the image due to the motion of the camera module 140 based on the calculated moving pixel information” at paragraph 0039) configured to:
compute a plurality of second motion vector values for said plurality of pixels in said current image frame based on each of said received input and at least one of a number of horizontal pixels of said imager or a width of said image (“For instance, as d represents a horizontal distance or width of the image sensor 141b, a field of view (FOV) represents a viewing angle, RS represents a screen resolution (graphic setting value) of a display, δp represents the number of moving pixels of the respective image frames on the display, and δS represents the moving distance of the camera module 140” at paragraph 0075; “Here, the moving pixel information between the image frames which is calculated using the motion data (data acquired by the acceleration sensor 102) for the change in the acceleration and the focal length of the lens unit 141 may include the number of moving pixels and the moving direction” at paragraph 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compute the device movement as taught by Cho et al. in the system of the Zhou et al., Kaida and Kim ‘960 combination to characterize the motion in terms of the sensor configuration, thereby allowing for clearer understanding of the object’s true motion.
 Regarding claim 3, Zhou et al. discloses an apparatus wherein said at least one processor 8s further configured to generate said optical flow map based on a difference between first pixel values of said plurality of pixels in said current image frame and second pixel values of said plurality of pixels in said previous image frame (“The aforementioned steps can be implemented using an optical flow algorithm, and will be described in further detail with reference to FIG. 2. The optical flow algorithm may be performed using the image analyzer. The optical flow algorithm can be used to compute the motion of pixels or feature points of an image sequence, and can provide a dense 
Regarding claim 4, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses an apparatus wherein said received input corresponds to angular velocity information of each of said plurality of pixels in said current image frame (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion characteristics of the imaging device and the scaling factor. In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as …inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)),” Zhou et al. at paragraph 0129, line 10; gyroscopes describe the angular velocity of the device, thereby associating the angular velocity with each pixel; “The angular velocity sensor 101 may sense a change in a rotation component (angular velocity) of the camera module 140, for example, but not limited to, due to hand shaking or disturbance and the like. The acceleration sensor 102 may sense a change in a linear component (velocity), for instance, but not limited to, due to movement in a vertical or horizontal direction of the camera module 140” Cho et al. at paragraph 0021, line 5).
Regarding claim 5, Zhou et al. discloses an apparatus wherein each of said plurality of first motion vector values corresponds to a relative movement of each of said plurality of pixels from said previous image frame to said current image frame (“The aforementioned steps can be implemented using an optical flow algorithm, and will be described in further detail with reference to FIG. 2. The optical flow algorithm may be performed using the image analyzer. The optical flow algorithm can be used to compute 
Regarding claim 6, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses an apparatus further comprising a gyro sensor, wherein said plurality of second motion vector values corresponds to a plurality of third motion vector values computed for said gyro sensor (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion characteristics of the imaging device and the scaling factor. In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as …inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)),” Zhou et al. at paragraph 0129, line 10; “For example, 1) the angular velocity sensor 101 may be a gyro sensor which may sense the change in the angular velocity of motions of the camera module 140 in two directions of a yaw axis and a pitch axis to compensate for vertical and horizontal shaking or movement of the camera module 140 due to hand shaking of a user or disturbance” Cho et al. at paragraph 0022, line 1).
Regarding claim 7, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses an apparatus wherein 
said at least one processor is further configured to compute of said plurality of second motion vector values based on at least one device parameter of said image-processing apparatus (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion 
said at least one device parameter comprises a focal length of a lens of said image-processing apparatus (“Here, the moving pixel information between the image frames which is calculated using the motion data (data acquired by the acceleration sensor 102) for the change in the acceleration and the focal length of the lens unit 141 may include the number of moving pixels and the moving direction” Cho et al. at paragraph 0076).
Regarding claim 8, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses an apparatus wherein said at least one processor is further configured to extract said at least background region based on said comparison of said plurality of second motion vector values with said plurality of first motion vector values (“the control part 101 determines a motion vector similar to the camera motion information detected in the step S302 as background area for the motion vector detected in step S305, and determines other vectors as a main subject area” Kaida at paragraph 0035, line 1).
claim 10, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses an apparatus wherein said at least one processor is further configured to compute generate said confidence map is based on said confidence score and said similarity parameter related to each of said plurality of pixels (the extraction of the background region using the similarity parameter of Kaida is evaluated using the confidence calculations of Kim ‘960 to produce the subsequent local confidence map).
Regarding claim 11, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses an apparatus wherein said at least one processor is further configured to:
extract said at least one background region based on said comparison of said similarity parameter with said threshold value (“the control part 101 determines a motion vector similar to the camera motion information detected in the step S302 as background area for the motion vector detected in step S305, and determines other vectors as a main subject area” Kaida at paragraph 0035, line 1, using the threshold as established in the rejection of claim 1).
Regarding claim 12, Zhou et al. discloses an apparatus wherein said current image frame comprises a plurality of foreground regions and a plurality of background regions (figure 2 shows background features and tracking features that belong to the foreground).
Regarding claim 13, Zhou et al. discloses an image-processing system, comprising: 
an imaging device that comprises:
a sensor (“In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as location sensors (e.g., global 
an imager (figure 1, numeral 110); and
at least one processor (“the image analyzer can be implemented as a software program executing in a processor and/or as hardware that analyzes the plurality of image frames” at paragraph 0088, line 3) configured to: 
control said imager to capture a sequence of image frames, wherein said sequence of image frames includes a current image frame and a previous image frame (“The imaging device may capture an image or a sequence of images at a specific image resolution” at paragraph 0063, line 1; “an image analyzer 204 may receive a plurality of image signals 212 from an imaging device (e.g., imaging device 110 of FIG. 1). The image signals 212 may comprise a first image frame 212-1 captured at time T1 and a second image frame 212-2 captured at time T2, whereby time T2 may be a point in time occurring after time T1” at paragraph 0095, line 4);
compute a plurality of first motion vector values for a plurality of pixels in said current image frame with respect to said previous image frame based on an optical flow map (“The aforementioned steps can be implemented using an optical flow algorithm, 
wherein each of said plurality of first motion vector values is computed for a respective pixel of said plurality of pixels in said current image frame, and said plurality of pixels in said current image frame includes a first pixel and a second pixel (pixels are analyzed to determine which pixels correspond to movement);
receive an input from said sensor (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion characteristics of the imaging device and the scaling factor. In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones), and/or field sensors (e.g., magnetometers, electromagnetic sensors)” at paragraph 0129, line 10);
compute a plurality of second motion vector values for said plurality of pixels in said current image frame based on said received input (“In some embodiments, the 
determine an adjustment for said plurality of first motion vector values based on a set of defined parameters (the motion vectors for the object are scaled according to the motion of the imager as indicated by parameters from its associated sensors); 
extract said at least one background region from said current image frame based on said determined adjustment (“Based on the motion characteristics of the imaging device, and the movement characteristics of the background feature and target feature, the image analyzer can determine the movement of the target objects relative to the background objects and the imaging device. For example, the image analyzer can detect the directions and speeds at which the target objects are moving relative to the background objects and the imaging device” at paragraph 0130, line 1); and 

Zhou et al. does not explicitly disclose comparing said plurality of second motion vector values with said plurality of first motion vector values of said plurality of pixels, determine a similarity parameter for each of said plurality of pixels in said current image frame based on said comparison between said plurality of second motion vector values and said plurality of first motion vector values, wherein said similarity parameter indicates a degree of similarity between said plurality of first motion vector values and said plurality of second motion vector values, compare said similarity parameter for each of said plurality of pixels with a threshold value, determine at least one pixel of said plurality of pixels for which said similarity parameter exceeds said threshold value based on said comparison of said similarity parameter for each or said plurality of pixels with said threshold value, wherein said at least one background region includes said determined at least one pixel.
Kaida teaches an image-processing system, comprising:
at least one processor (“The control part 101 has a CPU, reads operation programs of each block configuring the digital camera 100 from the ROM 102, develops them into the RAM 103 thereby to control operations of each block, and entirely controls the digital camera 100” at paragraph 0023, line 4) configured to: 
compute a plurality of first motion vector values for a plurality of pixels in a current image frame with respect to a previous image frame (“In step S305, the control part 101 searches a motion vector in the search position and the search range for 
compute a plurality of second motion vector values for said plurality of pixels in said current image frame based said received input (“In step S302, the control part 101 acquires camera motion information during the panning of the digital camera 100 from the motion detection part 110. That is, during the shooting in the step S301, the motion detection part 110 detects motion in each of the yaw direction and the pitch direction as the camera motion information” at paragraph 0031, line 5);
compare said plurality of second motion vector values with said plurality of first motion vector values of said plurality of pixels (“control part 101 determines a motion vector similar to the camera motion information detected in the step S302” at paragraph 0035, line 2), 
determine a similarity parameter for each of said plurality of pixels in said current image frame based on said comparison between said plurality of second motion vector values and said plurality of first motion vector values, wherein said similarity parameter indicates a degree of similarity between said plurality of first motion vector values and said plurality of second motion vector values (the comparison of the motion vectors to 
compare said similarity parameter for each of said plurality of pixels with a threshold value (though there is no explicit mention of a threshold, it is common in the art to use a threshold as a cutoff in similarity determination; for example, see paragraph 0213 of the cited Motomura et al. reference), 
determine at least one pixel of said plurality of pixels for which said similarity parameter exceeds said threshold value based on said comparison of said similarity parameter for each or said plurality of pixels with said threshold value (subsequently, any vectors meeting the similarity criteria are labeled accordingly); and 
extract said at least one regions from said current image frame based on said determined confidence score wherein said at least one background region includes said determined at least one pixel (“the control part 101 determines a motion vector similar to the camera motion information detected in the step S302 as background area for the motion vector detected in step S305, and determines other vectors as a main subject area” at paragraph 0035, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a motion vector separation as taught by Kaida in the system of Zhou et al. such that "the main subject area is separated and extracted from the background area” (Kaida at paragraph 0035, last sentence).

The Zhou et al. and Kaida combination does not explicitly disclose that the confidence score is based on a contrast level of said respective pixel, wherein a first 
Kim ‘960 teaches an image-processing system, comprising:
determine a confidence score for each of said plurality of first motion vector values of said respective pixel based on a contrast level of said respective pixel, wherein one of at least one foreground region in said current image frame or at least one background region in said current image frame includes said respective pixel (“More specifically, the confidence calculation unit 300 calculates a probability p_FG(x) that a feature of a pixel x are similar to a feature of the foreground region)” at paragraph 0057, line 1), wherein
a first confidence score corresponding to said first pixel is higher than a second confidence score corresponding to said second pixel, based on a contrast ratio (“Here, confidence means the degree of accuracy of the foreground/background segmentation result” at paragraph 0056, line 1; “Optionally, p_FG(x) may be estimated using image gradient or a 2D motion vector” at paragraph 0061, line 1; the measure of the foreground probability to the background probability is indicative of the contrast between the pixel intensity and the background, as this shows the change in intensity of that pixel) of said first pixel is higher than a contrast ratio of said second pixel (while there is 
extract said at least one background region from said current image frame based on said determined confidence score (pixels are identified as background according to the probability measures above) and  
generate a confidence map based on said determined confidence score for each of said plurality of pixels, wherein said confidence map is a graphical representation of said extracted at least one background region (“local confidence map continuously and smoothly changes at the segmentation boundary. When the foreground/background binary map causing the unnatural image illustrated in FIG. 5C is used, the image can be processed as illustrated in FIG. 6C by further using the continuously and smoothly changing local confidence map. Here, FIG. 6B illustrates Cl(x)β(x)” at paragraph 0074, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the probability calculation and local confidence as taught by Kim ‘960 to determine the confidence score of the motion vectors in the Zhou et al. and Kaida combination to indicate which image regions may have been affected by error (see Kim ‘960 at paragraph 0056) and to correct unnatural effects from using an inaccurate binary map (see Kim ‘960 at paragraph 0074).


However, in the example that Kim ‘960 uses, the confidence is determined with the foreground region as the priority, which is why the ratio is expressed in foreground probability to background probability.  If the background region is the priority, it would then follow to express the ratio in terms of background probability to foreground probability.  Therefore, a pixel that belongs to the background would have a high ratio of background probability to foreground probability, yet still be indicative of the contrast of the pixel.  As with the previous limitation, while there is no explicit disclosure of one pixel having a higher ratio than the other, it is feasible that there are at least 2 different intensity values for pixels within the detected background region, thereby giving them two different confidences; as such, one would be higher than the other.  Therefore, this concept is derivable from the teachings of Kim ‘960 as way to alternatively express the pixel characteristics to determine whether it belongs to the background or foreground regions.

The Zhou et al., Kaida and Kim ‘960 combination does not explicitly disclose computing the second motion vector values based on each of said received input and at least one of a number of horizontal pixels of said imager or a width of said imager.
Cho et al. teaches an image processing system in the same field of endeavor of imaging device movement determination, comprising:

a sensor (“The motion sensor 100 may be provided inside or outside the camera module 140 and may generate or output motion data corresponding to a motion of the camera module 140. The motion sensor 100 may include an angular velocity sensor 101 and an acceleration sensor 102. The angular velocity sensor 101 may sense a change in a rotation component (angular velocity) of the camera module 140, for example, but not limited to, due to hand shaking or disturbance and the like. The acceleration sensor 102 may sense a change in a linear component (velocity), for instance, but not limited to, due to movement in a vertical or horizontal direction of the camera module 140” at paragraph 0021); and
at least one processor (“The second processor 160 may use the image compensation data transmitted from the first processor 110 to calculate the moving pixel information on the display 190 between the respective image frames and then may compensate for the shaking or disturbance of the image due to the motion of the camera module 140 based on the calculated moving pixel information” at paragraph 0039) configured to:
compute a plurality of second motion vector values for said plurality of pixels in said current image frame based on each of said received input and at least one of a number of horizontal pixels of said imager or a width of said image (“For instance, as illustrated in FIG. 7, the moving pixel information between the image frames in the second processor 160 may be calculated by the following Equations 1 to 4, in which Wd represents a horizontal distance or width of the image sensor 141b, a field of view (FOV) represents a viewing angle, RS represents a screen resolution (graphic setting p represents the number of moving pixels of the respective image frames on the display, and δS represents the moving distance of the camera module 140” at paragraph 0075; “Here, the moving pixel information between the image frames which is calculated using the motion data (data acquired by the acceleration sensor 102) for the change in the acceleration and the focal length of the lens unit 141 may include the number of moving pixels and the moving direction” at paragraph 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compute the device movement as taught by Cho et al. in the system of the Zhou et al., Kaida and Kim ‘960 combination to characterize the motion in terms of the sensor configuration, thereby allowing for clearer understanding of the object’s true motion.
Regarding claim 14, Zhou et al. discloses a system wherein said detected at least one object-of-interest corresponds to at least one object in motion in said current image frame (“Based on the motion characteristics of the imaging device, and the movement characteristics of the background feature and target feature, the image analyzer can determine the movement of the target objects relative to the background objects and the imaging device. For example, the image analyzer can detect the directions and speeds at which the target objects are moving relative to the background objects and the imaging device” at paragraph 0130, line 1).
Regarding claim 15, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses a system as described in claim 13 above.

However, Cho et al. further discloses that said at least one processor is further configured to autofocus on said detected at least one object-of-interest. (“The auto-focusing processor 180 may calculate focus information (including a focal length) on the respective image frames of the subject acquired through the lens unit 141, and may transmit the focus information to the first processor 110. The focus information may also be detected by a proximity sensor and/or an optical or acoustic means” at paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the autofocus as taught by Cho et al. in the system of the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination to ensure that the quality of the image data for the tracked object is maintained
Regarding claim 16, Zhou et al. discloses a system wherein said at least one processor is further configured to modify at least one visual parameter of said detected at least one object-of-interest (“For example, the identified tracking feature and background feature may be depicted in one or more resulting image frames that are displayed on the output device. The resulting image frames may be encoded in the analyzed signals 122. The resulting image frames may include annotations (e.g., labels, circled regions, different color coding, etc.) distinguishing the tracking feature from the background feature” at paragraph 0091, line 3).
Regarding claim 17, Zhou et al. discloses a method comprising: 

controlling said imager to capture a sequence of image frames, wherein said sequence of image frames includes a current image frame and a previous image frame (“The imaging device may capture an image or a sequence of images at a specific image resolution” at paragraph 0063, line 1; “an image analyzer 204 may receive a plurality of image signals 212 from an imaging device (e.g., imaging device 110 of FIG. 1). The image signals 212 may comprise a first image frame 212-1 captured at time T1 and a second image frame 212-2 captured at time T2, whereby time T2 may be a point in time occurring after time T1” at paragraph 0095, line 4);
computing a plurality of first motion vector values for a plurality of pixels in said current image frame with respect to said previous image frame based on an optical flow map (“The aforementioned steps can be implemented using an optical flow algorithm, and will be described in further detail with reference to FIG. 2. The optical flow algorithm may be performed using the image analyzer. The optical flow algorithm can be used to 
wherein each of said plurality of first motion vector values is computed for a respective pixel of said plurality of pixels in said current image frame, and said plurality of pixels in said current image frame includes a first pixel and a second pixel (pixels are analyzed to determine which pixels correspond to movement);
receive an input from said sensor (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion characteristics of the imaging device and the scaling factor. In some embodiments, the motion characteristics of the imaging device may be determined using sensors such as location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones), and/or field sensors (e.g., magnetometers, electromagnetic sensors)” at paragraph 0129, line 10);
computing a plurality of second motion vector values for said plurality of pixels in said current image frame based on said received input (“In some embodiments, the image analyzer may be further configured to compute the movement characteristic of each pixel using the motion characteristics of the imaging device and the scaling factor. 
determining an adjustment for said plurality of first motion vector values based on a set of defined parameters (the motion vectors for the object are scaled according to the motion of the imager as indicated by parameters from its associated sensors); and 
extracting said at least one background region from said current image frame based on said determined adjustment (“Based on the motion characteristics of the imaging device, and the movement characteristics of the background feature and target feature, the image analyzer can determine the movement of the target objects relative to the background objects and the imaging device. For example, the image analyzer can detect the directions and speeds at which the target objects are moving relative to the background objects and the imaging device” at paragraph 0130, line 1).
Zhou et al. does not explicitly disclose comparing said plurality of second motion vector values with said plurality of first motion vector values of said plurality of pixels, determining a similarity parameter for each of said plurality of pixels in said current image frame based on said comparison between said plurality of second motion vector 
Kaida teaches a method for image processing, the method comprising:
in an apparatus comprising a sensor, wherein said apparatus is configured to process a sequence of image frames (“The control part 101 has a CPU, reads operation programs of each block configuring the digital camera 100 from the ROM 102, develops them into the RAM 103 thereby to control operations of each block, and entirely controls the digital camera 100” at paragraph 0023, line 4): 
computing a plurality of first motion vector values for a plurality of pixels in a current image frame with respect to a previous image frame (“In step S305, the control part 101 searches a motion vector in the search position and the search range for motion vector set in the step S304, thereby detecting a motion vector. For example, a motion vector between the images 203 and 204 of FIGS. 2C and 2D is detected. A typical method such as template matching system can be employed for detecting a motion vector. In the template matching system, a template in a predetermined range is created to compare a reference image with an image of interest (vector detection image) for an offset therebetween, and a position with the lowest comparison value is 
computing a plurality of second motion vector values for said plurality of pixels in said current image frame based said received input (“In step S302, the control part 101 acquires camera motion information during the panning of the digital camera 100 from the motion detection part 110. That is, during the shooting in the step S301, the motion detection part 110 detects motion in each of the yaw direction and the pitch direction as the camera motion information” at paragraph 0031, line 5);
comparing said plurality of second motion vector values with said plurality of first motion vector values of said plurality of pixels (“control part 101 determines a motion vector similar to the camera motion information detected in the step S302” at paragraph 0035, line 2), 
determining a similarity parameter for each of said plurality of pixels in said current image frame based on said comparison between said plurality of second motion vector values and said plurality of first motion vector values, wherein said similarity parameter indicates a degree of similarity between said plurality of first motion vector values and said plurality of second motion vector values (the comparison of the motion vectors to the camera motion vectors implies that a measure of the similarity results in order to find which vectors are like the camera motion), 
comparing said similarity parameter for each of said plurality of pixels with a threshold value (though there is no explicit mention of a threshold, it is common in the art to use a threshold as a cutoff in similarity determination; for example, see paragraph 0213 of the cited Motomura et al. reference), 

extracting said at least one regions from said current image frame based on said determined confidence score wherein said at least one background region includes said determined at least one pixel (“the control part 101 determines a motion vector similar to the camera motion information detected in the step S302 as background area for the motion vector detected in step S305, and determines other vectors as a main subject area” at paragraph 0035, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a motion vector separation as taught by Kaida in the system of Zhou et al. such that "the main subject area is separated and extracted from the background area” (Kaida at paragraph 0035, last sentence).

The Zhou et al. and Kaida combination does not explicitly disclose that the confidence score is based on a contrast level of said respective pixel, wherein a first confidence score corresponding to said first pixel is higher than a second confidence score corresponding to said second pixel, based on a contrast ratio of said first pixel is higher than a contrast ratio of said second pixel, extracting said at least one background region from said current image frame based on said determined confidence score, and generate a confidence map based on said determined confidence score for each of said 
Kim ‘960 teaches an image-processing method, comprising:
determining a confidence score for each of said plurality of first motion vector values of said respective pixel based on a contrast level of said respective pixel, wherein one of at least one foreground region in said current image frame or at least one background region in said current image frame includes said respective pixel (“More specifically, the confidence calculation unit 300 calculates a probability p_FG(x) that a feature of a pixel x are similar to a feature of the foreground region)” at paragraph 0057, line 1), wherein
a first confidence score corresponding to said first pixel is higher than a second confidence score corresponding to said second pixel, based on a contrast ratio (“Here, confidence means the degree of accuracy of the foreground/background segmentation result” at paragraph 0056, line 1; “Optionally, p_FG(x) may be estimated using image gradient or a 2D motion vector” at paragraph 0061, line 1; the measure of the foreground probability to the background probability is indicative of the contrast between the pixel intensity and the background, as this shows the change in intensity of that pixel) of said first pixel is higher than a contrast ratio of said second pixel (while there is no explicit disclosure of one pixel having a higher ratio than the other, it is feasible that there are at least 2 different intensity values for pixels within the detected foreground region, thereby giving them two different confidences; as such, one would be higher than the other), 

generating a confidence map based on said determined confidence score for each of said plurality of pixels, wherein said confidence map is a graphical representation of said extracted at least one background region (“local confidence map continuously and smoothly changes at the segmentation boundary. When the foreground/background binary map causing the unnatural image illustrated in FIG. 5C is used, the image can be processed as illustrated in FIG. 6C by further using the continuously and smoothly changing local confidence map. Here, FIG. 6B illustrates Cl(x)β(x)” at paragraph 0074, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the probability calculation and local confidence as taught by Kim ‘960 to determine the confidence score of the motion vectors in the Zhou et al. and Kaida combination to indicate which image regions may have been affected by error (see Kim ‘960 at paragraph 0056) and to correct unnatural effects from using an inaccurate binary map (see Kim ‘960 at paragraph 0074).

The Zhou et al., Kaida and Kim ‘960 combination does not explicitly disclose that a likelihood of said first pixel to represent an actual background region in said current image frame is more than said second pixel, based on said contrast ratio of said first pixel is higher than said contrast ratio of said second pixel.


The Zhou et al., Kaida and Kim ‘960 combination does not explicitly disclose computing the second motion vector values based on each of said received input and at least one of a number of horizontal pixels of said imager or a width of said imager.
Cho et al. teaches an image processing method in the same field of endeavor of imaging device movement determination, comprising:
in an apparatus comprising a sensor (“The motion sensor 100 may be provided inside or outside the camera module 140 and may generate or output motion data corresponding to a motion of the camera module 140. The motion sensor 100 may include an angular velocity sensor 101 and an acceleration sensor 102. The angular 
at least one processor (“The second processor 160 may use the image compensation data transmitted from the first processor 110 to calculate the moving pixel information on the display 190 between the respective image frames and then may compensate for the shaking or disturbance of the image due to the motion of the camera module 140 based on the calculated moving pixel information” at paragraph 0039) configured to:
computing a plurality of second motion vector values for said plurality of pixels in said current image frame based on each of said received input and at least one of a number of horizontal pixels of said imager or a width of said image (“For instance, as illustrated in FIG. 7, the moving pixel information between the image frames in the second processor 160 may be calculated by the following Equations 1 to 4, in which Wd represents a horizontal distance or width of the image sensor 141b, a field of view (FOV) represents a viewing angle, RS represents a screen resolution (graphic setting value) of a display, δp represents the number of moving pixels of the respective image frames on the display, and δS represents the moving distance of the camera module 140” at paragraph 0075; “Here, the moving pixel information between the image frames which is calculated using the motion data (data acquired by the acceleration sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compute the device movement as taught by Cho et al. in the system of the Zhou et al., Kaida and Kim ‘960 combination to characterize the motion in terms of the sensor configuration, thereby allowing for clearer understanding of the object’s true motion.
Regarding claim 18, Zhou et al. discloses a method further comprising generating said optical flow map based on a difference between first pixel values of said plurality of pixels in said current image frame and second pixel values of said plurality of pixels in said previous image frame (“The aforementioned steps can be implemented using an optical flow algorithm, and will be described in further detail with reference to FIG. 2. The optical flow algorithm may be performed using the image analyzer. The optical flow algorithm can be used to compute the motion of pixels or feature points of an image sequence, and can provide a dense (point-to-point) pixel or feature point correspondence” at paragraph 0094, last two sentences).
Regarding claim 19, the Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses a method further comprising extracting said at least one background region based on said comparison (“the control part 101 determines a motion vector similar to the camera motion information detected in the step S302 as background area for the motion vector detected in step S305, and determines other vectors as a main subject area” Kaida at paragraph 0035, line 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou et al., Kaida, Kim ‘960 and Cho et al. as applied to claim 1 above, and further in view of Zhang et al. (US 2016/0379061).
The Zhou et al., Kaida, Kim ‘960 and Cho et al. combination discloses the elements of claim 1 as described above.
The Zhou et al., Kaida, Kim ‘960 and Cho et al. combination does not explicitly disclose that said at least one processor is further configured to determine said confidence score for each of said plurality of first motion vector values based on an area covered by at least one foreground object in said current image frame with respect to a total area of said current image frame.
Zhang et al. teaches an image-processing apparatus wherein said at least one processor is further configured to determine said confidence score for each of said plurality of first motion vector values based on an area covered by at least one foreground object in said current image frame with respect to a total area of said current image frame (“In some examples, a certain percentage of the full human 2D model must fall within the image space for a probability calculation to be made (or considered). For example, when less than 10% or less than 20% of the full human 2D model is within the image space (or, when the human model is less than 10% or less than 20% of the full human 2D model), the probability value associated with the identifying coordinates may be set to zero or ignored. In some examples, when less than 40% of the full human 2D model is within the image space, the probability value associated with the identifying coordinates may be set to zero” at paragraph 0081, line 18).



Response to Arguments

	Summary of Remarks (@ response page labeled 16): “Kim, at best, describes discarding the motion if disparity is greater than the threshold and considering the motion if disparity is lower than the threshold. However, Kim does not describe determining at least one pixel for which a similarity parameter exceeds the threshold value. Kim further does not describe that at least one background region includes the determined at least one pixel.
Accordingly, Kim does not teach or suggest “compare said similarity parameter for each of said plurality of pixels with a threshold value; determine at least one pixel of said plurality of pixels for which said similarity parameter exceeds said threshold value based on said comparison of said similarity parameter for each of said plurality of pixels with said threshold value ... at least one background region includes said determined at least one pixel,” as recited in amended independent claim 1.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662